Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
As to claim 1 and 14, applicant recites “apex coordinates”. “apex coordinates” is not a well-known technical term in English. Applicant did not specify what is considered as “apex coordinates” in the specification either. Thus, one skilled in the art are not able to understand or make and user the same.  
Dependent claims are also rejected because of their respective dependencies.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and 14 recite “apex coordinates”. However, “apex coordinates” is not a well-known technical term in English. In addition, there is no clear definition of “apex coordinates” in the specification. Thus, the scope of “apex coordinates” is not clear.

Dependent claims are also rejected because the dependencies to claim 1 and 14.
Claim 3-4, 16-17 recites “a range of approximately 1/4 to approximately 1/3.", however, “approximately” is a subjective term and examiner is not able to find some standard in the specification for measuring the scope of this term. Since there is no objective standard in the specification, it is not clear what range is “a range of approximately 1/4 to approximately 1/3.”.  For example, is 1/8 approximately to ¼? The claim requires the exercise of subjective judgement without restriction and does not provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary. Therefore, the scope of claims 3-4, 16-17 are indefinite. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzer et al. (US Pub 2017/0236466 A1) in view of Vertex (Wikipedia, https://web.archive.org/web/20170721110911/https://en.wikipedia.org/wiki/Vertex_(geometry) 07/21/2017).

As to claim 1, Spitzer discloses a method for processing image data with reduced transmission bandwidth comprising (¶0014, “utilizing a foveally-configurable display panel in conjunction with foveal rendering so as to reduce the amount of pixel data to be transmitted to the display panel, and thus reduce display power consumption, bandwidth requirements, and associated complexity.”): 
receiving a first set of image data for image in a first resolution (abstract, “a display panel having an input to receive pixel data”); 
receiving a center coordinate corresponding to a viewer gaze point on a display panel (Fig. 2, ¶0018, “the foveal region 110 may be set to a region of pixels 104 centered around this center point of the display panel 100.” “the display system may designate, for example, an 8×8 array of pixels 204 centered around this location 202 as a foveal region 210 and designate the remaining pixels 204 as a peripheral region 212 for the next display image to be rendered.”); 
determining a high-definition region centered on the center coordinate, the high- definition region including an area and a boundary confined by apex coordinates relative to the center coordinate (¶0019, “the foveal region 110 may be determined as the region surrounding this gaze target location.” “it may be assumed that a region of 4×4 pixels represents the foveal field of view, and there is a margin of error in gaze tracking in the horizontal direction that is compensated for by adding one column of pixels on each side of the 4×4 region (assume negligible vertical eye tracking error in this example), and thus resulting in the example foveal region 110 dimensioned at 6 pixels×4 pixels. Further, in the example of FIG. 1, the foveal region 110 is identified as centered within the array 102, either as this is a fixed location for the foveal region or an eye tracking system has estimated the user's gaze to be currently directed to the center of the display panel 100.” ¶0030, “the dimensions of the foveal region may be fixed, for example, as a region of N×M pixels, and thus the foveal control component 420 thus may set the location of the foveal region so as to be substantially centered around the gaze target location, such that the N×M pixels surrounding the gaze target location are designated as foveal pixels. In other embodiments, the dimensions and/or shape of the foveal region may change depending on a number of factors. To illustrate, the dimensions of the foveal region may decrease with distance from the center of the display panel 401, or vice versa, or the shape may change depending on the particular location of the gaze target location.” ¶0031, “the foveal region location identifier 434 may be represented by a coordinate pair (X,Y) representing the row and column of, for example, the upper-left-most pixel 404 in the foveal region. If the foveal region has one or more variable dimensions, the foveal region location may be represented by, for example, the coordinate pair (X,Y) identifying the pixel 404 defining the upper-left-corner of the foveal region and then two values representing the horizontal extent and vertical extent, in terms of pixels, of the foveal region.”); 
rendering at least partially the first set of image data based on the center coordinate and the area of the high-definition region to obtain a first subset of data for image in the first resolution (¶0021, “renders the resulting display image with higher resolution within the region corresponding to the foveal region 110 and lower resolution(s) with the region(s) corresponding to the one or more peripheral regions 112.” ¶0033, “a foveal rendering process 436 (FIG. 4) that renders a display image such that the region of the display image corresponding to the current foveal region location is identified based on the stored foveal region location identifier 434 and rendered at a higher resolution”); 
rendering a set of compressed data from the first set of image data based on the boundary of the high-definition region to obtain a second subset of data for image in a second resolution, wherein the second resolution is a fraction of the first resolution (¶0020, “a display image may be foveally rendered and the display panel 300 may be corresponding configured such that the resulting resolution implemented within each peripheral region decreases with the distance from the foveal region. To illustrate, pixels 304 in the proximate peripheral region 312-1 may be grouped into subsets of N pixels 304 (N>=2), such that every N pixels 304 in the proximate peripheral region 312-1 are controlled based on a single pixel value, whereas pixels 304 in the distal peripheral region 312-2 are grouped into subsets of M pixels 304 (M>N) such that every M pixels 304 in the distal peripheral region 312-2 are controlled based on a single pixel value.” ¶0033, “the remainder of the display image is rendered at one or more lower resolutions (in which a single pixel value is used to control the operation of a corresponding grouping of two or more pixels 404 of the array 402).”) and
 transmitting a second set of image data combining the first subset of data for displaying image in the first resolution and the second subset of data for displaying image in the second resolution on the display panel (Fig. 4, ¶0033, “The resulting foveally-rendered display image is buffered in the frame buffer 426.” ¶0035, “the display controller 428 accesses the current row of pixel data of the frame image from the frame buffer 426 and transmits the pixel data to the display panel 401”).
Spitzer does not explicitly discloses apex coordinates. However, since Spitzer mentioned in ¶0031, ““the foveal region location identifier 434 may be represented by a coordinate pair (X,Y) representing the row and column of, for example, the upper-left-most pixel 404 in the foveal region. If the foveal region has one or more variable dimensions, the foveal region location may be represented by, for example, the coordinate pair (X,Y) identifying the pixel 404 defining the upper-left-corner of the foveal region and then two values representing the horizontal extent and vertical extent, in terms of pixels, of the foveal region.”, it is obvious for one of ordinary skill in the art to utilize the upper-left-corner as apex coordinates.
Vertex from Wikipedia also teaches the coordinate for a vertex which is well known to one of ordinary skill in the art.  
The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

As to claim 2, claim 1 is incorporated and the combination of Spitzer and Vertex discloses the first set of image data comprises original image data sent to a graphic processing unit (GPU) to be applied for displaying an image on the display panel having NxM pixels in the first resolution, wherein N and M are integers (¶0028 for GPU. ¶0027, “a foveally-configurable display panel 401 (one embodiment of display panel 100) having an array 402 of pixels 404 arranged in rows and columns”).

As to claim 3, claim 2 is incorporated and the combination of Spitzer and Vertex discloses the first subset of data comprises LxL pixel data, wherein L is an integer being a first fraction of N and the first fraction is in a range of approximately 1/4 to approximately 1/3 (¶0030, “the dimensions of the foveal region may be fixed, for example, as a region of N×M pixels, and thus the foveal control component 420 thus may set the location of the foveal region so as to be substantially centered around the gaze target location, such that the N×M pixels surrounding the gaze target location are designated as foveal pixels. In other embodiments, the dimensions and/or shape of the foveal region may change depending on a number of factors. To illustrate, the dimensions of the foveal region may decrease with distance from the center of the display panel 401, or vice versa, or the shape may change depending on the particular location of the gaze target location.”).

As to claim 4, claim 3 is incorporated and the combination of Spitzer and Vertex discloses the second subset of data comprises LxK pixel data, wherein K is an integer being a second fraction of M and the second fraction is in a range of approximately 1/4 to approximately 1/3 (Fig. 6, ¶0035, “during this pixel drive process, the configurations of the column combine logic 414 and row combine logic 416 operate so that a single pixel value in the row of pixel data transmitted by the display controller 428 is used to drive multiple peripheral pixels in the current row, and thus permitting fewer pixel values to be both rendered and transmitted for those rows of the display image that at least partially overlap with a peripheral region. Moreover, in the event that the current row and an adjacent row are comprised entirely of peripheral pixels, the same pixel value may be used to drive peripheral pixels in two or more rows, which further reduces the pixel data transmission requirements.” ¶0038, “a single column driver may be used to drive both column control lines 604 (and thus each column driver may include additional circuitry to compensate for the additional drive strength needed to drive both control lines). As such, rather than having to write a separate pixel value to each column buffer 602, for paired pixels, a single pixel value may be written to one of the column buffers 602 for the pair, and the corresponding column driver will drive both column control lines 604 based on that single pixel value, and thus control the two paired pixels of the row to emit light of the same color and intensity.”)

As to claim 5, claim 4 is incorporated and the combination of Spitzer and Vertex discloses sending the apex coordinates, prior to transmitting the second set of image data, from the GPU to an integrated circuit (IC) associated with the display panel for the IC to determine a location and a boundary of a first region having LxL pixels in the display panel using the first subset of data to display image in the first resolution and a second region beyond the boundary of the first region in the display panel using the (Fig. 1, Fig. 4, ¶0027, “The display system 400 includes a foveally-configurable display panel 401 (one embodiment of display panel 100) having an array 402 of pixels 404 arranged in rows and columns, as well as an array controller 405 having a column-control component 406 and a row-control component 408. In the depicted example, the column-control component 406 includes a row buffer 410, a set of column drivers 412 (one for each column of the array 402), and column combine logic 414. The row-control component 408 includes row select logic 416 and row combine logic 418. The array controller 405 further includes a foveal control component 420 coupled to the column combine logic 414 and the row combine logic 418.” Fig. 5, ¶0030-0033), 

As to claim 6, claim 5 is incorporated and the combination of Spitzer and Vertex discloses the transmitting of the second set of image data comprises: writing the second subset of data from the GPU respectively to a set of addresses in a random-access memory (RAM) in the IC; reading the second subset of data from the RAM by the IC sequentially to transmit to the display panel as the RAM refreshes each of the set of addresses; sending the first subset of data from the GPU to the IC sequentially; and merging the first subset of data into the first region in the display panel (Fig. 4, buffers. ¶0027, row buffer, ¶0033, “The resulting foveally-rendered display image is buffered in the frame buffer 426.” Fig. 5, ¶0035, “the display controller 428 accesses the current row of pixel data of the frame image from the frame buffer 426 and transmits the pixel data to the display panel 401, whereupon the pixel data is scanned into the row buffer 410.” ¶0037-0039.).

As to claim 7, claim 6 is incorporated and the combination of Spitzer and Vertex discloses the set of addresses of the RAM is divided into a first group of addresses for storing a first part of the second subset of data corresponding to a section of the second region that share no row of pixels with the first region in the display panel and a second group of addresses for storing a second part of second subset of data corresponding to other sections of the second region that partially share L rows of pixels with the first region in the display panel (Fig.6-8, ¶0037, “example implementations of the column combine logic 414, row combine logic 418, and foveal control component 420 for row-by-row configuration of the display panel 401 so as to configure a foveal region and one or more peripheral regions of pixels 404 of the array 402.” “the row buffer 410 is implemented as a set of column buffers 602, with each column buffer 602 being associated with a corresponding column of pixels 404 and configured to store a pixel value that controls a column driver (not shown in FIG. 6) to apply a corresponding voltage to the column control line 604 associated with the corresponding column.” ¶0039-0040, ¶0043-0044).

As to claim 8, claim 7 is incorporated and the combination of Spitzer and Vertex discloses the reading of the second subset of data from the RAM, if a first row of pixels (Fig. 6-8, ¶0037-0047 discloses the scanning feature. ¶0038, “When two adjacent column control lines 604 are paired (i.e., electrically connected), a single column driver may be used to drive both column control lines.” ¶0039, “maintaining pixels (2,4), (2,5), (2,6), (2,7), (2,8), and (2,9) as unpaired pixels as they are within the foveal region 610”  ¶0042, “a single pixel value in received pixel data for a row is duplicated for the buffers of paired” The row/column ratio is obvious to try by one of ordinary skill in the art.).

As to claim 9, claim 8 is incorporated and the combination of Spitzer and Vertex discloses the merging of the first subset of data comprises replacing part of a row of the (Fig. 6-8, ¶0037-0047 discloses the scanning feature. ¶0039, “maintaining pixels (2,4), (2,5), (2,6), (2,7), (2,8), and (2,9) as unpaired pixels as they are within the foveal region 610”  The row/column ratio is obvious to try by one of ordinary skill in the art.).

As to claim 10, claim 7 is incorporated and the combination of Spitzer and Vertex discloses the reading of the second subset of data from the RAM, if one or more rows of pixels being in the second region in the display panel are firstly scanned before a first row of pixels in the first region is scanned, comprises: reading each of the one or more rows of the first part of the second subset of data sequentially from one or more addresses of the first group of addresses to a line buffer to transmit to corresponding one or more rows in the second region of the display panel with data per each pixel being scaled-up to a number of pixels in each corresponding row of the display panel, wherein the number of pixels is equal to N/L; refreshing each of the one or more addresses of the first group of addresses after reading the each of the one or more rows of the first part of the second subset of data; and writing one row of the first subset of data into the each of the one or more addresses of the first group of addresses (Fig. 6-8, ¶0037-0047 discloses the scanning feature. ¶0038, “When two adjacent column control lines 604 are paired (i.e., electrically connected), a single column driver may be used to drive both column control lines.” ¶0039, “maintaining pixels (2,4), (2,5), (2,6), (2,7), (2,8), and (2,9) as unpaired pixels as they are within the foveal region 610”  ¶0042, “a single pixel value in received pixel data for a row is duplicated for the buffers of paired” The row/column ratio is obvious to try by one of ordinary skill in the art.).

As to claim 11, claim 10 is incorporated and the combination of Spitzer and Vertex discloses reading each row of the second part of the second subset of data sequentially from the second group of addresses to the line buffer to transmit to the display panel with data per each pixel being scaled-up to a number of pixels in the display panel starting from a corresponding row sharing the first row of pixels in the first region, wherein the number of pixels is equal to N/L; replacing part of the second subset of data in the second resolution in the corresponding row of the display panel by retrieving the one row of the first subset of data just written in a just-refreshed one of the one or more addresses of the first group of addresses; and repeating the reading each row X times to transmit data of the each row to X sequential rows in the display panel, wherein the X is equal to M/K (Fig. 6-8, ¶0037-0047 discloses the scanning feature. ¶0038, “When two adjacent column control lines 604 are paired (i.e., electrically connected), a single column driver may be used to drive both column control lines.” ¶0039, “maintaining pixels (2,4), (2,5), (2,6), (2,7), (2,8), and (2,9) as unpaired pixels as they are within the foveal region 610”  ¶0042, “a single pixel value in received pixel data for a row is duplicated for the buffers of paired”  a pair is a sharing row. The row/column ratio is obvious to try by one of ordinary skill in the art.).

As to claim 12, claim 12 is incorporated and the combination of Spitzer and Vertex discloses if at least one row of pixels exists in the second region in the display panel after a last row of pixels in the first region is scanned, further comprising: reading each of the at least one row of the first part of the second subset of data sequentially from at least one address of the first group of addresses to the line buffer to transmit to corresponding one of at least one row in the second region of the display panel with data per each pixel being scaled-up to a number of pixels in each corresponding one row of the display panel, wherein the number of pixels is equal to N/L (Fig. 6-8, ¶0037-0047, The row/column ratio is obvious to try by one of ordinary skill in the art.).

As to claim 13, claim 10 is incorporated and the combination of Spitzer and Vertex discloses a number of the one or more addresses of the first group of addresses comprise one selected from 1 to a number of addresses in the first group of addresses (Fig. 6-8, ¶0037-0047, ¶0038, “When two adjacent column control lines 604 are paired (i.e., electrically connected), a single column driver may be used to drive both column control lines.” ¶0039, “maintaining pixels (2,4), (2,5), (2,6), (2,7), (2,8), and (2,9) as unpaired pixels as they are within the foveal region 610”  ¶0042, “a single pixel value in received pixel data for a row is duplicated for the buffers of paired.).

As to claim 14, the combination of Spitzer and Vertex discloses a display apparatus comprising a display panel and a graphic processing unit (GPU) configured to receive a first set of image data and to process the first set of image data according to a method to generate a second set of image data with reduced data-bandwidth and transmit the second set of image data via an integrated circuit (IC) to the display panel for displaying an image, the method comprising: receiving a first set of image data for image in a first resolution; receiving a center coordinate corresponding to a viewer gaze point on a display panel; determining a high-definition region centered on the center coordinate, the high- definition region including an area and a boundary confined by apex coordinates relative to the center coordinate; rendering at least partially the first set of image data based on the center coordinate and the area of the high-definition region to obtain a first subset of data for image in the first resolution; rendering a set of compressed data from the first set of image data based on the boundary of the high-definition region to obtain a second subset of data for image in a second resolution, wherein the second resolution is a fraction of the first resolution; and transmitting a second set of image data combining the first subset of data for displaying image in the (See claim 1 for detailed analysis.).

As to claim 15, claim 14 is incorporated and the combination of Spitzer and Vertex discloses the first set of image data comprises a set of original data for the display panel to display a frame of image with NxM pixels in a first resolution, wherein N and M are integers (See claim 2 for detailed analysis.).

As to claim 16, claim 15 is incorporated and the combination of Spitzer and Vertex discloses the GPU is configured to receive the center coordinate and determine a high-definition region centered with the center coordinate having an area of LxL pixels in the first resolution in a boundary confined by apex coordinates related to the center coordinate, wherein L is an integer being a fraction of N and the fraction is in a range of approximately 1/4 to approximately 1/3 (See claim 3 for detailed analysis.).

As to claim 17, claim 16 is incorporated and the combination of Spitzer and Vertex discloses the GPU is configured to render at least partially the first set of image data based on the center coordinate and the area of the high-definition region to obtain a first subset of data for LxL pixels in the first resolution, to compress the first set of image data by a compression factor to a set of compressed data, and to render the set of (See claim 4 for detailed analysis.).

As to claim 18, claim 17 is incorporated and the combination of Spitzer and Vertex discloses the integrated circuit (IC) is configured to receive the apex coordinates and a second set of image data including the first subset of data and the second subset of data to determine locations of a first region in a part of the display panel to be assigned with the first subset of data to display image in the first resolution and a second region in remaining part of the display panel beyond a boundary of the first subset of data (See claim 5 for detailed analysis.).

As to claim 19, claim 18 is incorporated and the combination of Spitzer and Vertex discloses the IC comprises a random access memory (RAM) and a line buffer, wherein the RAM comprises a first group of addresses configured to store a first portion of the second subset of data corresponding to a part of the second region that shares common rows of pixels with the first region in the display panel and a second group of addresses configured to store remaining portion of the second subset of data (See claim 6 for detailed analysis.).

As to claim 20, claim 19 is incorporated and the combination of Spitzer and Vertex discloses the IC is configured to transmit the second subset of data via the RAM to the display panel and scale up the second subset of data for LxK pixels to the NxM pixels, and to transmit the first subset of data to the LxL pixels of the first region to replace part of the second subset of data thereof, wherein the IC is configured to drive the display panel to display image in the first resolution in the first region using the first subset of data and display image in the second resolution in the second region using the scaled up second subset of data (See claim 8-9 for detailed analysis.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YU CHEN/Primary Examiner, Art Unit 2613